Exhibit 10.1

CONSULTING AGREEMENT


          THIS AGREEMENT (the "Agreement") is made this 21st day of December,
2007, between Riverdale Mining Inc., a Nevada corporation (hereinafter referred
to as the "Company), and Natasha Lysiak, hereinafter referred to as
"Consultant."

RECITALS

          A. The Company desires to be assured of the association and services
of Consultant in order to avail itself of Consultant's experience, skills,
abilities, background and knowledge, to advise it upon administrative and
business operations, and is therefore willing to engage Consultant upon the
terms and conditions herein contained.

          B. Consultant agrees to be engaged and retained by the Company and
upon said terms and conditions.

          NOW, THEREFORE, in consideration of the recitals, promises and
conditions in this Agreement, the Consultant and the Company agree as follows:

          1. CONSULTING SERVICES. The Company hereby retains Consultant to
advise it regarding its administrative and business operations.

          2. TERM. The term of this Agreement shall be for a period of one year
commencing January 1, 2008, and is renewable for successive six month terms by
mutual agreement of the parties.

          3. COMPENSATION OF CONSULTANT. The Company hereby agrees to compensate
Consultant $1,500 per month payable on the first business day of the month.

          4. RELATIONSHIP OF PARTIES. This Agreement shall not constitute an
employer-employee relationship. It is the intention of each party that
Consultant shall be an independent contractor and not an employee of the
Company. Consultant shall not have authority to act as the agent of the Company
except when such authority is specifically delegated to Consultant by the
Company. Subject to the express provisions herein, the manner and means utilized
by Consultant in the performance of Consultant's services hereunder shall be
under the sole control of the Consultant. All compensation paid to Consultant
hereunder shall constitute earnings to Consultant from self-employment income.
The Company shall not withhold any amounts therefrom as federal or state income
tax withholding from wages or as employee contributions under the Federal
Insurance Contributions Act (Social Security) or any similar federal or state
law applicable to employers and employees.

 

--------------------------------------------------------------------------------


          5. NOTICES. Any notice, request, demand or other communication
required or permitted hereunder shall be deemed to be properly given when
personally served in writing or when deposited in the United States mail,
postage prepaid, addressed to the other party at the address appearing at the
end of this Agreement. Either party may change its address by written notice
made in accordance with this section.

          6. BENEFIT OF AGREEMENT. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective legal
representatives, administrators, executors, successors, subsidiaries and
affiliates.

          7. GOVERNING LAW. This Agreement is made and shall be governed and
construed in accordance with the laws of the state of Washington and it is
agreed that jurisdiction and venue of any actions pertaining to this Agreement
will be in Spokane, Washington.

          8. ASSIGNMENT. Any attempt by either party to assign any rights,
duties or obligations which arise under this Agreement without the prior written
consent of the other party shall be void, and shall constitute a breach of the
terms of this Agreement.

          9. ENTIRE AGREEMENT; MODIFICATION. This Agreement constitutes the
entire agreement between the Company and the Consultant. No promises,
guarantees, inducements, or agreements, oral or written, express or implied,
have been made other than as contained in this Agreement. This Agreement can
only be modified or changed in writing signed by the party or parties to be
charged.

          10. LITIGATION EXPENSES. If any action at law or in equity is brought
by either party to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorney's fees, costs and
disbursements in addition to any other relief to which it may be entitled.

          In witness whereof, the parties have executed the day and year first
above written.

 

         RIVERDALE MINING INC.                        INDEPENDENT CONSULTANT

BY:   VLADIMIR VASKEVICH                               NATASHA LYSIAK
         Vladimir Vaskevich, President                            Natasha Lysiak

 

 

 

 

- 2 -

--------------------------------------------------------------------------------